—Order, Family Court, New York County (Gloria Sosa-Lintner, J.), entered on or about July 30, 2001, which granted petitioner’s objection to the Hearing Examiner’s order suspending respondent’s child support obligation during the period of his incarceration, unanimously affirmed, without costs.
The objection was properly granted on the ground that *55respondent’s financial hardship was solely the result of his purposeful and wrongful conduct culminating in his conviction and incarceration (Matter of Knights v Knights, 71 NY2d 865 [1988]; Matter of Commissioner of Social Servs. v Bayona, 279 AD2d 305 [2001]). Concur — Tom, J.P., Sullivan, Rosenberger, Wallach* * and Gonzalez, JJ.

 Deceased June 1, 2003.